Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 are rejected as indefinite because the claims recite (emphasized) "…wherein the feedback from subject matter experts is provided by performing at least one of a reactive external build and a reactive internal build, and performing statistical comparison."  This limitation is not clear for two reasons.  First, this limitation is not clear because performing a reactive external build and a reactive internal build, and a statistical comparison is passively recited.  As such, it is not clear if the scope of this limitation only encompasses receiving the feedback or if the scope of this limitation encompasses performing reactive external build and a reactive internal build, or statistical comparison and receiving the feedback.
Second, this limitation is not clear because the Specification describes reactive external builds and reactive internal builds as being performed by people, ¶[0040] of the Specification as filed.  As discussed above it is not clear if the scope of this limitation requires performing reactive external builds and reactive internal builds.  It is similarly not clear if the scope of this limitation requires people perform the scope of this limitation (i.e. reactive external builds and reactive internal builds).1  For the purposes of analyzing the claim set, Examiner is interpreting claims 4 and 17 as only requiring receiving the feedback from subject matter experts.
Accordingly claims 4 and 17 are rejected under 112(b).  Claims 5-9 and 18-22 do not clarify these issues and as such are rejected due to their dependencies.
Claims 6 and 19 are further rejected as indefinite because, similar to claims 4 and 17, the Specification describes reactive external builds and reactive internal builds as being performed by people, ¶[0040] of the Specification as filed.  As discussed above it is not clear if the scope of this limitation requires performing reactive external builds and reactive internal builds.  It is similarly not clear if the scope of this limitation requires people perform the scope of this limitation (i.e. reactive external builds and reactive internal builds).2
Claims 8 and 21 are further rejected as indefinite because claims 8 and 21 appear to contain a typographical error in the limitation (emphasized) "…determining at least one statistically significant correlation between the at least one personality trait and job performance is the specific job role utilizing personality profile data…"  This limitation is not clear because it is not clear what the correlation is supposed to be between.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring a correlation between the personality train and job performance.
Claims 10 and 23 are rejected as indefinite because the claims recite the term "reverse psychometric model".  The term “reverse” is a relative term which renders the claim indefinite. That is, it is not clear what would be a 'forward' psychometric model.  As such it is not clear what is within the scope of a reverse psychometric model.  The term “reverse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes there are several potentially relevant concepts in the art such as reversal theory and reverse scoring but Examiner does not find the term "reverse psychometric model" to be clearly related to these concepts.  For the purposes of analyzing the claim set, Examiner is interpreting claims 10 and 23 as using a psychometric model.
Accordingly claims 10 and 23 are rejected under 112(b).  Claims 11, 12 and 23-26 do not clarify these issues and as such are rejected due to their dependencies.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claim 13 fails to contain a reference to a claim previously set forth because claim 13 references itself.  That is, claim 13 recites "The method of claim 13…"  which does not comply with 112(d) because it is not a reference to a previous claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of analyzing the claim set, Examiner is treating claim 13 as if it depends from claim 12 (i.e. similarly to claims 26)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-13 are directed to a process; and claims would be directed to a machine if amended as suggested.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
…validating one or more personality traits of the one or more employment candidates using one or more psychometric tools to identify and measure presence of the one or more personality traits in the one or more employment candidates; 
and analyzing the qualifications and capabilities of the one or more employment candidates in a manner to match the one or more employment candidates to specific job roles by utilizing psychometric data generated by the one or more psychometric tools and a benchmarking process, wherein the benchmarking process includes creation of the at least one benchmark which includes obtaining feedback from subject matter experts and/or based on outcome data3.
These limitations recite an abstract idea because the steps encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions).  These limitations encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions) because these limitations essentially encompasses administering a personality test and assessing the results of the test.  
That is, the limitation beginning with "validating one or more personality traits" encompass teaching, and following rules or instructions because validating one or more personality traits using one or more psychometric tools to identify and measure the presence of the one or more personality traits, as claimed, encompasses administering a test (i.e. giving the candidates a personality or psychometric test).  Similarly the limitation of analyzing qualifications and capabilities utilizing psychometric data generated by the one or more psychometric tools and a benchmarking process, as claimed, encompasses assessing the results of the testing to determine if the candidate is suitable for a given role based on feedback from experts.  Claims that encompass managing personal behavior or relationships or interactions between people fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Specifically, claim 1 does not recite any additional elements and accordingly is not integrated into a practical application.  Claim 14 recites the additional elements "a non-transitory computer-readable storage medium with instructions".  These additional elements do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Claims 1 and 14 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The additional elements of the independent claims do not amount to significantly more than the abstract idea.  Specifically, claim 1 does not recite any additional elements and accordingly is not significantly more than the abstract idea.  Claim 14 recites the additional elements "a non-transitory computer-readable storage medium with instructions".  These additional elements are not significantly more than the abstract idea because the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Claims 1 and 14 are not patent eligible.

Dependent Claims
Claims 2 and 15 are directed to the same abstract idea as the independent claims because comparing psychometric data (i.e. test results) to a benchmark, as claimed, is a part of assessing test results (i.e. determining if the candidates possess certain, desired traits).
Claims 3 and 16 are directed to the same abstract idea as the independent claims because qualitatively validating the personality traits by producing a quantitative representation as claimed encompasses assessing test results (i.e. scoring test results for personality traits).
Claims 4 and 17 recite the additional elements of receiving feedback from experts performing  a reactive external build and a reactive internal build, or performing statistical comparison4.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 5 and 18 essentially recite receiving input on personality traits from shareholders or trained business consultants. These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 6 and 19 are directed to the same abstract idea as the independent claims because assigning provisional benchmark scores based on examining and research is a part of assessing test results (i.e. determining preferred traits in applicants based on the job role).
Claims 7 and 20 are directed to the same abstract idea as the independent claims because performing a strawman operation (i.e. generating an initial proposal and refining it over time) is a part of assessing test results (i.e. building an initial model for assessing the test results, the strawman model)
Claims 8 and 21 are directed to a second abstract idea "Mathematical Concepts" because claims 8 and 21 explicitly recite the performance of a statistical analysis.  Further, Examiner does not find the presence of these two abstract ideas renders claims 8 and 21 non-abstract, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).
Claims 9 and 22 are directed to the same abstract idea as the independent claims because iteratively validating a benchmark is a part of assessing test results (i.e. gathering more data and refining the assessment model).
Claims 10 and 23 are directed to the same abstract idea as the independent claims because using a psychometric model when performing personality testing is a part of the abstract idea.
Claims 11 and 24 essentially recite the additional elements of providing inputs to a machine learning model and training the model.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(H) (discussing Affinity Labs).  That is, these additional elements merely limit the use of the abstract idea to a particular technology (machine learning) and do not reflect a practical application or inventive concept.
Claims 12, 13, 25, and 26 essentially recite the additional elements preprocessing data to be used as modeling inputs.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(H) (discussing Affinity Labs).  That is, these additional merely limit the use of the abstract idea to a particular technology (machine learning) and do not reflect a practical application or inventive concept.  Examiner does not find preprocessing the claimed modeling inputs (i.e. preparing training data) reflects a practical application or inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 14-19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal".
Regarding claim 1 Mondal teaches:
validating one or more personality traits of the one or more employment candidates using one or more psychometric tools to identify and measure presence of the one or more personality traits in the one or more employment candidates (candidate takes a psychometric test, Fig. 3A, ref. char. 332 and ¶[0071] to generate candidate profile, ¶[0071]; see also e.g. ¶[0048] and Figs. 6A-6D discussing the psychometric test and Fig. 9 showing candidate profile); 
and analyzing the qualifications and capabilities of the one or more employment candidates (analyzes psychometric test results and social network data (i.e. employment history, and/or education history) of candidate, ¶[0071] and Fig. 3A, ref. char. 336)
in a manner to match the one or more employment candidates to specific job roles by utilizing psychometric data generated by the one or more psychometric tools and a benchmarking process (compares profile of job candidate to the Ideal Candidate profile, ¶[0072] and Fig. 3A, ref. char. 340.  Please note, the generation of the Ideal Candidate profile teaches the claimed benchmarking process as discussed below), 
wherein the benchmarking process includes creation of the at least one benchmark (generates Ideal Candidate profile, ¶[0069] and Fig. 3A ref. char. 328) 
which includes obtaining feedback from subject matter experts and/or based on outcome data (Ideal candidate profile is reassessed based on using hired candidates' data as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further, Examiner finds that the limitations specifying the feedback being from subject matter experts does not substantially further limit the scope of the claim because who the information is collected from does not functionally alter or relate to the system and merely labeling the user does not patentably distinguish the claimed invention, see MPEP 2111.05).  
Regarding claim 2, Mondal teaches all the limitations of claim 1 and further teaches:
wherein the analysis of the qualifications and capabilities of the one or more employment candidates includes comparing the psychometric data generated by the one or more psychometric tools to at least one benchmark generated by the benchmarking process to arrive at an overall fit score (compares profile of job candidate to the Ideal Candidate profile, ¶[0072] and Fig. 3A, ref. char. 340).
Regarding claim 3, Mondal teaches all the limitations of claim 1 and further teaches:
  wherein the one or more psychometric tools quantitatively validates the one or more personality traits of the one or more employment candidates by producing a quantitative representation of the one or more personality traits (scores each domain for the candidate, ¶[0052]; see also ¶[0050] noting domains are derived from psychometric test).  
Regarding claim 4, Mondal teaches all the limitations of claim 2 and further teaches:
wherein the feedback from subject matter experts is provided by performing at least one of a reactive external build and a reactive internal build, and performing statistical comparison (Ideal Candidate profile is reassessed based on using hired candidates as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further please note the ¶[0040] Specification as filed notes the reactive internal builds are based on personal that examine a particular job.  Thus the hiring managers hiring candidates would be performing a reactive internal build because they would examining the jobs (i.e. the open positions); see also ¶[0044] discussing the hiring manger examining roles).  
Regarding claim 5, Mondal teaches all the limitations of claim 4 and further teaches:
wherein the performance of the reactive external build includes at least one of (i) utilizing a psychometric benchmark instrument to receive input from stakeholders regarding at least one personality trait of the one or more personality traits in the specific job role in order to create at least one provisional benchmark score for the at least one personality trait, and (ii) at least one of trained business consultants and client employees providing input on at least one personality trait of the one or more personality traits that determines candidate success in the specific job roles in order to create at least one provisional benchmark score for the at least one personality trait (Ideal candidate profile is reassessed based on using hired candidates as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further, Examiner finds that the limitations specifying the feedback being from stakeholders, trained business consultants, and client employees do not substantially further limit the scope of the claim because who the information is collected from does not functionally alter or relate to the system and merely labeling the user does not patentably distinguish the claimed invention, see MPEP 2111.05).  
Regarding claim 6, Mondal teaches all the limitations of claim 5 and further teaches:
wherein the performance of the reactive internal build includes examining the specific job role, researching particulars of the specific job role (analyzes performance data of employees to determine a performance level for each employee,¶[0047] and Fig. 3A ref. char. 312), 
and assigning at least one provisional benchmark score for a corresponding personality trait of the one or more personality traits based on the examination and research (generates Ideal candidate profile based off employees' performance, ¶[0069] and Fig. 3A ref. char. 328; see also ¶[0052] noting domains are scored.  Please note, since the process in Mondal is iterative, see Fig. 3B, ref. chars. 370, 372, Mondal teaches generating provisional benchmarks because the first time the process is performed it would be provisional (i.e. subject to change)).  
Regarding claim 10, Mondal teaches all the limitations of claim 2 and further teaches:
wherein the benchmarking process includes creating the at least one benchmark utilizing a reverse psychometric model (creates Ideal candidate profile using psychometric test which would be a psychometric model, e.g. Abstract, ¶[0069] and Fig. 3A, ref. char. 328).

Regarding claims 14-19 and 23, claims 14-19 and 23 recite similar limitations as claims 1-6, and 10, and accordingly are rejected for similar reasons5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-13, 20-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal further in view of Techopedia "Straw Man" as archived Oct. 24, 2011, herein referred to as "Techopedia".
Regarding claim 7, Modal teaches all the limitations of claim 6 and further teaches:
after the obtaining feedback to validate the at least one provisional benchmark score (Ideal candidate profile is reassessed based on using hired candidates' data as feedback, ¶[0078] and Fig. 3B), 
However Mondal does not teach but Techopedia does teach:
wherein the creation of the at least one benchmark further includes performing a strawman operation (prepares straw man proposal for criticism and testing, pg. 1 of PDF of Techopedia provided with this Office Action)
wherein the performing of the strawman operation generates strawman data configured to be utilized by subsequent reactive external builds for additional personality traits of the one or more personality traits (prepares straw man proposal, i.e. rough draft, and continuously refines straw man proposal, pg. 1 of PDF of Techopedia provided with this Office Action.  Please note, the limitation "to be utilized by subsequent reactive external builds for additional personality traits of the one or more personality traits" does not further limit the scope of the claim because it is only the intended use of generating strawman data, see MPEP 2103.I.).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal with the strawman proposal of Techopedia because Techopedia explicitly suggests using the straw man as an prototype solution which is used to discover better solutions, pg. 1 of PDF of Techopedia provided with this Office Action; see also MPEP 2143.I.G.
Regarding claim 8, the combination of Modal and Techopedia teaches all the limitations of claim 7 and Mondal further teaches:
wherein the performance of the statistical comparison includes determining at least one statistically significant correlation between the at least one personality trait and job performance is the specific job role (performs statistical analysis to determine relationships between psychometric data and performance data, ¶[0036]; see also ¶¶[0055]-[0068] listing examples of analyses).  
utilizing personality profile data of at least one cohort of top and bottom performers for a corresponding job role (uses top performers to generate the Ideal candidate profile, ¶¶[0038], [0046], and Fig. 3A, ref. char. 314)
and updating the at least one provisional benchmark score based on the statistical comparison (determines Ideal candidate profile based on statistical analysis, ¶[0069]).
Regarding claim 9, the combination of Modal and Techopedia teaches all the limitations of claim 8 and Mondal further teaches:
after the obtaining of feedback from subject matter experts and the statistical comparison, the creation of the at least one benchmark further includes validating the at least one provisional benchmark score (re-assesses the Ideal candidate profile based on feedback, ¶[0078].  Please note, re-assess as taught by Mondal would be within the scope of validating because it is improving the accuracy of the Ideal candidate profile, ¶[0042])
However Mondal does not explicitly teach but Techopedia does teach:
based on a predetermined minimum amount of iterations of the obtaining of feedback from subject matter experts and the statistical comparison in order to determine at least one validated benchmark score (continuously refines proposal until final version is created, pg. 1 of PDF provided with this Office Action).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal with the strawman proposal of Techopedia because Techopedia explicitly suggests using the straw man as an prototype solution which is used to discover better solutions, pg. 1 of PDF of Techopedia provided with this Office Action; see also MPEP 2143.I.G.
Regarding claim 11, Modal teaches all the limitations of claim 10 and further teaches:
wherein the creation of the at least one benchmark utilizing the reverse psychometric model includes: providing meta inputs including at least one of stakeholder input  (Ideal candidate profile is reassessed based on using hired candidates as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further, Examiner finds that the limitations specifying the feedback being from stakeholders do not substantially further limit the scope of the claim because who the information is collected from does not functionally alter or relate to the system and merely labeling the user does not patentably distinguish the claimed invention, see MPEP 2111.05).  
and job description data (imports data on rolls, ¶[0044]); 
the modeling inputs further including psychometric data and raw performance data in response to the meta input being job description data (determines Ideal candidate profile based on psychometric test results and performance data, ¶[0069]) 
model training machine learning classification algorithms based on at least one of the strawman initial parameters, the psychometric data, and the raw performance data (uses machine leaning techniques on performance data when generating ideal candidate profile , ¶[0053]).  
However Mondal does not explicitly teach but Techopedia does teach:
generating modeling inputs based on the meta inputs, the modeling inputs including strawman initial parameters in response to the meta input being stakeholder input (strawman is prepared by team members as a first rough proposal, pg. 1 of PDF provided with this Office Action).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal with the strawman proposal of Techopedia because Techopedia explicitly suggests using the straw man as an prototype solution which is used to discover better solutions, pg. 1 of PDF of Techopedia provided with this Office Action; see also MPEP 2143.I.G.
Regarding claim 12, the combination of Modal and Techopedia teaches all the limitations of claim 11 and Modal further teaches:
wherein the creation of the at least one benchmark further includes: pre-processing the job description data after providing the meta inputs and before generating the modeling inputs in order to perform sample data discovery that is utilized to generate linked data, the linked data being utilized as modeling inputs for the psychometric data and raw performance data (performs statistical analysis to determine relationships between psychometric data and performance data e.g., ¶[0036] before determining Ideal candidate profile Fig. 3A ref. chars. 326, 328; see also ¶¶[0055]-[0068] listing examples of analyses).  
Regarding claim 13, the combination of Modal and Techopedia teaches all the limitations of claim 12 and Modal further teaches:
wherein the creation of the at least one benchmark further includes: further data pre-processing including pre-processing the raw performance data to generate normalized rank-order performance data (determines top performers,¶¶[0038], [0047]), 
and including pre-processing the psychometric sample data and the generated normalized rank-order performance data to generate at least one of test, train, and validation data sets (uses top performers to generate Ideal candidate profile (i.e. as training data), ¶¶[0047]-[0048]; see also ¶[0053] discussing training using top performers).  

Regarding claims 20-22 and 24-26, claims 20-22 and 24-26 recite similar limitations as claims 7-9 and 11-13 accordingly are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Glass et al, US Pub. No. 2013/0065208 teaches a similar method of assessing candidates
Hardtke et al, US Pub. No. 2014/0122355 teaches a general method of assessing candidate
Iyer et al, US Pub. No. 2020/0342410 teaches a similar method of assessing candidates


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/
Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, if claims 4 and 17 require people perform some of the steps (i.e. the reactive external builds and reactive internal builds), then the claims would be rejected under 101 as encompassing a human organism, see MPEP 2105 (discussing sec. 33(a) of the Leahy-Smith America Invents Act (AIA )).
        2 Please see fn. 1.
        3 Examiner notes claim 14, unlike claim 1, does not recite the limitation "and/or based on outcome data".  Examiner does not find this difference significantly alters the 101 eligibility analysis and so analyzes claims 1 and 14 concurrently here for the sake of brevity.
        4 Please note the 112(b) rejection of these claims for the interpretation.
        5 Please note, claim 14 recites a non-transitory computer-readable storage medium with instructions which claim 1 does not.  Mondal teaches this concept in, e.g. ¶¶[0008], [0030].